NOTE: This order is nonprecedential
United States Court of Appeals
for the FederaI Circuit
HERMENTA P. AQUINO,
Petiti0ner,
v. -
OFFICE OF PERSONNEL MANAGEMENT,
Respon,dent.
2011-3092 _
Petition for review of the l\/Ierit Systems Protection
Board in case no. SFO831100937-I-1.
ON MOTION
ORDER
Hermenta P. Aquino moves for leave to proceed in
forma pauperis. The court treats Aquino’s submission as
a motion for reconsideration of the l\/lay 3, 2011 order
dismissing this appeal for failure to pay the filing fee, for
failure to file the Fed. Cir. R. 15(o) statement concerning
discrimination and for failure to file a brief.
Upon consideration there0f,
I'1‘ IS 0RDERED THAT:

AQUINO V. OPM 2
(1) The motion for leave to proceed in forma pauperis
is granted
(2) The motion for reconsideration will be granted,
the dismissal order will be vacated, and the petition will
be reinstated, if Aquino files her brief within 45 days of
the date of filing of this order.
FoR THE CoURT
 l 6  /s/ Jan Ho1"bal__\;
Date J an Horbaly
Clerk
cc: Hermenta P. Aquino (1nformal Brief Form Enclosed)
K. Elizabeth Witwer, Esq.
s2 1
l.S. COUR1":f)|FE\?pPEALS FOR
`l'HE FEDERAL C|RGUlT
HAY 1 6 2011
!All‘WRBAl.Y
ClEHi